Morey et al. v. Bisson, No. 139-4-14 Bncv (Wesley, J., June 19, 2014).

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                                    STATE OF VERMONT
SUPERIOR COURT                                                                                          CIVIL DIVISION
Bennington Unit                                                                                Docket No. 139-4-14 Bncv

Sheldon N. Morey,
Elizabeth Morey,
       Plaintiffs

           v.
                                                                                   DECISION ON THE MERITS

Eugene Bisson,
      Defendant

                                      OPINION AFFIRMING
                             JUDGMENT OF SMALL CLAIMS COURT
       Sheldon and Elizabeth Morey sued Eugene Bisson in small claims court for breach of
contract and destruction of personal property. On March 13, 2014, Assistant Judge Wesley
Mook held a merits hearing. Much of the hearing was not recorded due to a malfunction in the
Court’s equipment. Judge Mook realized the malfunction toward the end of the hearing. Judge
Mook summarized the testimony and allowed the parties to add any additional information
they believed he forgot to include. Judge Mook then entered judgment for Bisson because he
found the Moreys failed to prove their claims.

        As described by Judge Mook, this case originated from a contract between Sheldon
Morey and Shawn Morey. Sheldon Morey traded Shawn Morey a 1998 Dodge Ram pickup truck
in exchange for the right to move into Shawn’s mobile home at the White Birches Mobile Home
Park in Bennington, Vermont. At the time, Sheldon Morey incorrectly believed Shawn had a
rent-to-own contract with Eugene Bisson. It was undisputed that Eugene Bisson did not
become involved with Sheldon Morey until some time after Sheldon had bargained with Shawn
to trade the truck for the right of occupancy in the mobile home. Eugene Bisson is a
shareholder in the corporation that owns White Birches Mobile Home Park. Judge Mook
determined Shawn Morey owned the mobile home at the time of the agreement between
Shawn Morey and Sheldon Morey, contrary to Sheldon’s belief.

        After Sheldon Morey made his agreement with Shawn Morey, he and Elizabeth Morey
attempted to move into the mobile home. Through their Park Manager, White Birches1
required the Moreys to pay the back lot rent owed by Shawn Morey for the mobile home lot
before moving into the mobile home. The Moreys paid $1,271.50 to the White Birches Park
Manager, Marilyn Weglarz, to cover the back lot rent and the rent for August 2013. At some
point, the mobile was damaged by a motor vehicle collision. Eugene Bisson or Marilyn Weglarz
placed a notice on the door of the mobile home that indicated it was not habitable due to the
1
  Judge Mook also briefly discussed whether Eugene Bisson was the correct party for the Moreys to sue but declined
to decide that issue. Judge Mook noted the parties had discussed whether the Moreys should sue the corporation that
owns White Birches rather than Eugene Bisson. The Small Claims Court is not required to guide a plaintiff in
determining whether a claim is properly brought against an individual or a corporation, if the dispute arose from acts
undertaken by the individual while acting as an employee, officer or agent for a corporation.
damage. Due to the habitability problems, the Moreys were not able to move into the mobile
home. The Moreys also alleged White Birches damaged their personal property stored at the
mobile home. The personal property was a couch, which Sheldon Morey valued at
approximately $300, and a table, which Sheldon Morey valued at approximately $50.

        After hearing all of the evidence, Judge Mook entered judgment in favor of Eugene
Bisson. Judge Mook determined the $1,271.50 that Sheldon Morey paid to Marilyn Weglarz was
a payment on the debt of Shawn Morey to White Birches. Judge Mook also found the Moreys
failed to prove White Birches damaged their personal property.

        On April 8, 2014, Sheldon and Elizabeth Morey filed a notice of appeal to the Vermont
Superior Court. Sheldon and Elizabeth Morey wrote the basis for the appeal was they did not
get a fair hearing before the small claims court. The Moreys again sought repayment of the
$1,271.50 and damages for the destruction of their personal property. The Superior Court held
a hearing on the appeal on May 29, 2014. Sheldon and Elizabeth Morey were present. The
Court allowed Eugene Bisson to participate by telephone.

        On a small claims appeal, the Superior Court sits as an appellate court. See 12 V.S.A. §
5538 (indicating appeals from small claims court go to the superior court). The Superior Court
reviews the decisions of the small claims court for their legal soundness. See V.R.S.C.P. 10(d);
see also Riley v. Dempsey, 425-8-04 Wrcv, 2005 WL 6199155 (Vt. Super. Ct. Jan. 5, 2005)
(Teachout, J.) available https://www.vermontjudiciary.org/TCDecisionCvl/2005-7-5-7.pdf
(discussing standard of review for a small claims appeal). The Superior Court does not consider
new evidence, or hear testimony anew which was already presented to the Small Claims Court.
Rather, the Superior Court must uphold the small claims court’s determination of facts unless
there is no evidence supporting that view. See Kopelman v. Schwag, 145 Vt. 212, 213–14 (1984)
(“Findings must be construed, where possible, to support the judgment.”).

        The first issue is whether the record is sufficient for review. The Court does not have a
complete recording of the small claims merits hearing from March 13, 2014, which did not
become evident until the hearing on the appeal once the Court tried to review the record of the
small claims merits hearing. Neither party brought the recording issue to the Court’s attention
at the time of the hearing on the appeal, or provided the Court with a written summary of the
evidence as they recalled it. See V.R.A.P. 10(d). Where a recording does not exist, the Court
may reconstruct the record based on the available information. See State v. Bain, 2009 VT 34,
¶¶ 10–11, 185 Vt. 541. In this case, Judge Mook’s summary of the evidence combined with the
exhibits allows the Court to review the sufficiency of the evidence presented at the small claims
merits hearing. The Court therefore relies on the description above for the record review. The
parties may submit any supplemental material or corrections to the record within ten days of
this order. See V.R.A.P. 10(d).

       The next issue is whether Judge Mook erred in his determination that Sheldon and
Elizabeth Morey failed to prove their claims against Eugene Bisson. Based on Judge Mook’s
summary of the evidence, there was substantial evidence to support Judge Mook’s
determination that Sheldon and Elizabeth Morey paid the $1,271.50 as back lot rent owed by
Shawn Morey. See Kopelman, 145 Vt. at 213–14. Accordingly, although perhaps Sheldon and
Elizabeth Morey may have a claim against Shawn Morey, they do not have a claim against
Eugene Bisson, in either his personal capacity or as an agent of White Birches.
        There was disputed evidence regarding whether either Eugene Bisson or White Birches
promised anything to Sheldon and Elizabeth Morey in return for the payment by them of
Shawn Morey’s back and current lot rent. This Court must defer to the Small Claims Judge’s
weighing of the credibility of the witnesses on that issue. Furthermore, there is no evidence
that any act by either Eugene Bisson or White Birches caused the mobile home to become
uninhabitable. Appellants admit the mobile home was uninhabitable, which precluded them
from occupying it, yet they failed to establish any factual or legal support for their claim that
Eugene Bisson was bound to return the lot rent they paid on behalf of Shawn Morey on account
of their inability to move into the damaged mobile home belonging to Shawn Morey.
Appellant proceeded under the assumption that Eugene Bisson owned the mobile home,
apparently further believing that as the owner he should be held legally responsible for the
circumstances that prevented occupancy by himself and his wife. The Court does not need to
consider whether or not this theory would have withstood further analysis, since the Small
Claims Court concluded that Shawn Morey, not Eugene Bisson, owned the mobile home. As
with other issues depending on the weighing of the conflicting evidence, there is support for
the Small Claims Court’s finding sufficient to preclude any substitution of judgment by this
Court.

       Finally, the record supports Judge Mook’s determination that the Sheldon and Elizabeth
Morey did not prove Eugene Bisson damaged their personal property. Therefore, Judge Mook
correctly entered judgment in favor of Eugene Bisson and this Court must affirm Judge Mook’s
decision.

                                             Order

       The parties have ten days to submit any corrections to the Court’s reconstruction of the
record. If the parties do not submit any corrections, or if the corrections are insufficient to
change the outcome, the Court will affirm the judgment of the small claims court.



       Electronically signed on June 19, 2014 at 02:30 PM pursuant to V.R.E.F. 7(d).


______________________________________
John P. Wesley
Superior Court Judge




DO NOT TYPE ON OR BELOW THIS LINE.June 19,
2014wesleycaptionBenningtonBENNINGTONCivilCIVILCivilCIVILcvapsc139-4-14 BncvMorey et al
vs.            BissonSuperior          CourtBenningtonBennington207             South
StreetBenningtonVermont05201Sheldon N. Morey
Elizabeth                            MoreyEugene                                Bisson
(802)   447-270004/08/2014April   8,   2014